           Case 1:20-cv-00914-DAD-SAB Document 15 Filed 11/25/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   LORENZO ENRIQUEZ, et al.,                           Case No. 1:20-cv-00914-DAD-SAB

11                  Plaintiffs,                          ORDER DIRECTING CLERK OF COURT
                                                         TO CLOSE CASE AND ADJUST DOCKET
12          v.                                           TO REFLECT VOLUNTARY DISMISSAL

13   RENEW FINANCIAL, LLC, et al.,                       (ECF No. 13)

14                  Defendants.

15

16          Plaintiffs Lorenzo Enriquez and Yolanda Enriquez filed this action on July 1, 2020.

17 (ECF No. 1.) On November 24, 2020, Plaintiffs filed a notice of voluntary dismissal pursuant to

18 Rule 41(a)(1) of the Federal Rules of Civil Procedure. (ECF No. 13.)

19          “[U]nder Rule 41(a)(1)(A)(i), ‘a plaintiff has an absolute right to voluntarily dismiss his

20 action prior to service by the defendant of an answer or a motion for summary judgment.’ ”

21 Commercial Space Mgmt. Co., Inc. v. Boeing Co., Inc., 193 F.3d 1074, 1077 (9th Cir. 1999)

22 (quoting Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997)). The Ninth Circuit has

23 held that Rule 41(a) allows a plaintiff to dismiss without a court order any defendant who has yet

24 to serve an answer or motion for summary judgment. Pedrina v. Chun, 987 F.2d 608, 609 (9th

25 Cir. 1993). “[A] dismissal under Rule 41(a)(1) is effective on filing, no court order is required,

26 the parties are left as though no action had been brought, the defendant can’t complain, and the
27 district court lacks jurisdiction to do anything about it.” Commercial Space Mgmt. Co., Inc., 193

28 F.3d at 1078. In this action, no defendant has filed an answer or other responsive pleading.


                                                     1
            Case 1:20-cv-00914-DAD-SAB Document 15 Filed 11/25/20 Page 2 of 2


 1          Accordingly, the Clerk of the Court is HEREBY ORDERED to CLOSE the file in this

 2 case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

 3
     IT IS SO ORDERED.
 4

 5 Dated:     November 25, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
